DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 07/29/2022 is acknowledged. In view of applicant’s Remarks and amendment, the rejection under 112a and 102, as set forth in the office action mailed on 02/07/2022 is hereby withdrawn. 
Claims 1, 4, 6-17, 45-48 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lun-Cong Dong on 09/02/2022.
The application has been amended as follows:
In the Claims

In claim 16, line 1, the following has been deleted:
“any”
and replaced by
--  claim   --

Claims 45-46 have been canceled.

In claim 47, line 1, after “compound” the following has been inserted:
--  of Formula (I) as defined in claim 1   --

In claim 47, last line, the following has been deleted:
“an organosilicon compound Formula (I) as defined in claim 1”
And replaced by
--  the organosilicon compound of Formula (I) --
Rejoinder
The restriction requirement and election of species among Group I-III and Group X, as set forth in the Office action mailed on 08/31/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-17 and 47-48, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s Remarks and amendment in the reply filed on 07/29/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s organosilicon compound with M1, M2 and L as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s organosilicon compound with M1, M2 and L as in the instant claims. The closest prior art, Boyle (US 10407347 B2), teaches organosilicon compound, such as [Zr(SST)3OR], R=OBut , which differs from the instant claims with respect to L. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make compound as in the instant claims.
Therefore, claims 1, 4, 6-17, 47-48 are allowed. 
Conclusion
Claims 1, 4, 6-17, 47-48 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623